Citation Nr: 0334284	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  02-17 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 


FINDINGS OF FACT

1.  By an unappealed March 1981 rating decision, the RO 
denied a claim of entitlement to service connection for post-
traumatic stress disorder.  

2.  Some evidence received subsequent to the March 1981 RO 
decision is so
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
post-traumatic stress disorder.

3.  The competent medical evidence of record shows that the 
veteran is currently not diagnosed with post-traumatic stress 
disorder. 


CONCLUSIONS OF LAW

1.	New and material evidence has been submitted, and the 
claim for entitlement to
service connection for post-traumatic stress disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156 (2001); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  Post-traumatic stress disorder was not incurred in active 
duty.  38 U.S.C.A.           §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a March 2002 rating decision, the RO denied service 
connection for post-traumatic stress disorder (PTSD).  The RO 
apparently found that new and material evidence had been 
submitted and denied the claim on the merits.  The Board, 
however, must make its own determination as to whether new 
and material evidence has been presented to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

During the pendency of this appeal, there was a change in the 
law pertaining to veterans' benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  While the VCAA 
does not serve as a basis to reopen a claim (unless new and 
material evidence is presented), the law does include the 
enhanced duty to notify.  The RO did not inform the veteran 
of the evidence needed to reopen his claim or the law and 
regulations pertaining to new and material evidence claims.  
The veteran is not prejudiced by this procedural defect in 
notice given the Board's assessment that new and material 
evidence has been associated with the claims file since the 
RO's March 1981 denial.   

A review of the claims file reveals that the claim for 
service connection for PTSD was previously denied by a March 
1981 RO rating decision.  The veteran was notified of this 
decision and his appellate rights, but he did not appeal the 
decision and it became final.  38 U.S.C.A. §§ 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  In a statement 
received in September 2000, the veteran indicated that he 
wanted consideration of a claim for service connection for 
PTSD.  

Evidence associated with the claims file prior to the RO's 
March 1981 rating decision included the veteran's service 
medical records which showed that no psychiatric disorder was 
treated or diagnosed during service.  A VA inpatient 
treatment record for the period of November 1980 to January 
1981 noted a diagnosis of PTSD.  The RO denied the claim on 
the basis that while the combat wound the veteran sustained 
during service was a stressor, the evidence did not "clearly 
identify the remaining recurrent symptoms required for 
positive diagnosis of chronic post-traumatic stress 
neurosis."  
Evidence associated with the claims file after the RO's March 
1981 rating decision includes VA treatment records and three 
psychiatric evaluations with medical opinions on whether an 
acquired psychiatric disorder was present.   The Board finds 
that this evidence is new and material as it bears directly 
and substantially on the questions of whether the veteran is 
currently diagnosed with an acquired psychiatric disorder and 
whether any currently diagnosed acquired disorder is related 
to service.  38 C.F.R. § 3.156 (2001); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998). Accordingly, having determined 
that new and material evidence has been submitted, the claim 
is reopened and the Board will proceed to evaluate the merits 
of the claims on the basis of all evidence of record after 
ensuring that the duty to assist the veteran has been 
satisfied.

The Board notes that the VCAA also requires VA to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board finds that the requirements under the 
VCAA have been substantially met.  The veteran was provided 
with adequate notice as to the evidence needed to 
substantiate his claim and the reasons the claim was denied 
as set forth in the March 2002 rating decision and the 
October 2002 Statement of the Case (SOC).  The SOC provided 
the veteran with notice of the laws and regulations pertinent 
to his claim-including the law and implementing regulations 
of the VCAA.  In correspondence dated July 18, 2001, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim.  The RO advised 
the veteran of the information necessary to substantiate the 
claim, and what evidence, if any, would be gathered by the 
veteran, and which evidence would be provided by VA.  The RO 
informed the veteran that he had by September 18, 2001, to 
send any additional information or evidence he desired.  The 
veteran was further informed that if any information or 
evidence was received within one year from the date of the 
letter, and VA decided that he was entitled to VA benefits, 
VA might be able to pay him from the date VA received his 
claim.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  In the 
instant appeal, the Board observes that a remand to cure the 
procedural defect is not warranted.  VA's duty to assist the 
veteran in obtaining the evidence necessary to substantiate 
the claim has been satisfied.  The Board obtained available 
VA treatment records from Dayton, Ohio, and Big Springs, 
Texas, based on a general consent to release form (VA Form 
21-4142) the veteran submitted in July 2001 in connection 
with several claims.  The veteran did not specify which 
claimed disorders were treated at which VA Medical Center.  
VA treatment records from Lexington, Kentucky had been 
previously associated with the claims file.  As discussed in 
detail further in this decision, this appeal turns on a lack 
of a clear diagnosis of post-traumatic stress disorder 
(PTSD).   Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R.    § 4.125(a) (2003).  The RO afforded the veteran VA 
psychiatric examinations in November 2000 and September 2002 
as evaluations for PTSD were necessary to make a decision on 
the claim.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  For 
that reason, the Board will not remand the veteran's claim to 
cure a procedural defect in notice.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (providing that remands that would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (providing 
that strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant). 

The veteran seeks entitlement to service connection for post-
traumatic stress disorder (PTSD).  He contends that he should 
be service-connected for PTSD because he currently has PTSD 
as a result of exposure to in-service stressors, including 
wounds sustained from a rocket propelled grenade and 
shrapnel.  

Regulation 38 C.F.R. § 3.304(f) (2003) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show:  (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  

With respect to element (3), combat status or verified 
stressors, the veteran's DD Form 214 indicates that his 
military occupation specialty was light weapons infantryman.  
He was awarded the National Defense Service Medal, Vietnam 
Service Medal with two bronze service stars, Vietnam Campaign 
Medal with 60 device, Combat Infantryman Badge, and Purple 
Heart.  The record shows that the veteran was awarded medals 
and decorations indicative of combat status.  The Board finds 
that the evidence establishes that the veteran engaged in 
combat with the enemy.  The claimed stressors are related to 
that combat and consistent with the circumstances, 
conditions, or hardships of the veteran's service.  The Board 
finds that combat status has been established by the 
objective evidence of record; therefore, the occurrence of 
the claimed stressors has been established.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f) (2003).  

In regard to elements (1) and (2), the December 1970 VA 
examination report, May 1973 VA treatment record, June 1973 
VA examination report, February 1994 VA examination report, 
and April 2000 VA examination report, do not note any 
relevant information.  

A VA inpatient treatment record shows that the veteran was 
hospitalized from November 1980 to January 1981.  The veteran 
was admitted for symptoms of depression and nightmares that 
concerned his combat experiences in Vietnam.  A diagnosis of 
PTSD was noted.  A May 1981 VA record noted treatment for 
anxiety and depression.  A VA treatment record dated in May 
1984, noted diagnoses of alcohol dependence in remission and 
possible delayed stress syndrome.  

VA records dated in January 1994 noted treatment for alcohol 
abuse.  A VA inpatient treatment record shows that the 
veteran was hospitalized from October 1995 to November 1995 
for detoxification and substance abuse treatment.  It was 
noted that the veteran had some symptoms of war-trauma felt 
to be PTSD, but a full diagnosis was deferred at that time 
pending further investigation.  In April 1998, a diagnostic 
impression of anxiety thought to possibly be a reaction from 
his medications was noted.   The veteran was counseled to 
stop smoking and decrease caffeine consumption.  VA records 
dated in July 1998 note that the veteran was seen for stress 
associated with the 4th of the July holiday.  A diagnostic 
impression of PTSD was noted by a licensed clinical social 
worker.   VA records dated in September 1998 note that the 
veteran presented with complaints of PTSD and that he wanted 
to see someone for his complaints.  A diagnostic impression 
of PTSD was noted by a licensed clinical social worker.   A 
VA record dated in October 1998 noted an assessment of 
anxiety.  

The veteran underwent a psychiatric evaluation in December 
1998.  The psychologist noted that the veteran was advised 
that he did not have PTSD.  Instead, the veteran was referred 
to the mental health clinic for an assessment for medication 
management for anger control.  The veteran was advised that 
some of the problematic interpersonal issues he was 
experiencing could be the result of learning what took place 
during his time of chronic alcohol abuse/dependence.  A 
diagnosis of alcohol dependence, sustained full remission was 
noted.  A personality disorder not otherwise specified with 
antisocial features was also noted.  

The veteran was evaluated for PTSD by psychiatrists in 2000 
and 2002.  The November 2000 VA examiner diagnosed alcohol 
dependence, in sustainful remission and personality disorder, 
not otherwise specified.  Some records (e.g., the December 
1998 PTSD evaluation) were made available for the examiner's 
review.  The September 2002 VA examiner diagnosed alcohol 
abuse, episodic, and personality disorder, not otherwise 
specified with clear antisocial features.  The examiner 
commented that although the veteran was clearly involved in 
some combat issues in Vietnam, he did not show clear distress 
over these events at the time of it happening in Vietnam nor 
currently.  The examiner noted that the veteran was somewhat 
vague about criteria and his symptomatology failed to meet 
frequency standards for PTSD.  The examiner added that the 
veteran's symptoms clearly seemed to be much more in tune 
with a chronic personality disorder with more anger problems 
likely due to increased alcohol abuse.  The examiner reviewed 
the entire claims file, including the December 1998 PTSD 
evaluation and the November 2000 VA examiner's report.  

The foregoing evidence shows that two VA psychiatrists and a 
psychologist unequivocally found that the veteran did not 
currently present the full range of symptoms that would meet 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) criteria for 
PTSD.  Thus, there is no current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2003) of record.  
Particular evidentiary weight is accorded to the September 
2002 VA examiner's opinion because it is based on review of 
the entire claims folder and supported by the other medical 
evidence of record.  While the licensed clinical social 
worker is competent to describe the veteran's subjective 
symptoms, the social worker does not possess the requisite 
medical expertise needed to render either a diagnosis of PTSD 
or a competent opinion regarding medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The determinative 
issue involves a question of medical diagnosis, so only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu, 2 Vet. App. at 
494-95.  Thus, greater evidentiary weight is accorded to the 
opinions of the VA psychiatrists and psychologist over the 
licensed clinical social worker.  

To establish service connection for a disability, there must 
be competent medical evidence of record of a current 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).  VA treatment records note a diagnosis of PTSD 
in the early 1980s, but the current medical evidence of 
record shows that the veteran does not currently present the 
full range of symptoms that meet the criteria for PTSD.
As stated at the outset of this analysis, for service 
connection to be awarded for PTSD, the record must show a 
current medical diagnosis of PTSD.  There is no current 
diagnosis of PTSD of record.  As a consequence, there is also 
no competent medical evidence of a causal nexus between a 
diagnosis of PTSD and the in-service stressors.  Thus, 
elements (1) and (2) under regulation 38 C.F.R. § 3.304(f) 
(2003) have not been met.  Therefore, the veteran does not 
meet all three of the criteria of 38 C.F.R. § 3.304(f) 
(2003), and service connection for PTSD must be denied.  As 
the preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" rule is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002).   


ORDER

New and material evidence has been submitted, and the claim 
of entitlement to service connection for post-traumatic 
stress disorder is reopened.  

Service connection for post-traumatic stress disorder is 
denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



